      Case 4:19-cv-05049 Document 11 Filed on 05/18/20 in TXSD Page 1 of 1
                                                                                     United States District Court
                                                                                       Southern District of Texas

                                                                                          ENTERED
                                                                                          May 18, 2020
                           UNITED STATES DISTRICT COURT
                                                                                       David J. Bradley, Clerk
                            SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

BRANDON WILLIAMS, et al,                         §
                                                 §
         Plaintiffs,                             §
VS.                                              § CIVIL ACTION NO. 4:19-CV-5049
                                                 §
                                                 §
C LUGRAND-DAWKINS
                                                 §
ENTERPRISES, LLC,                                §
                                                 §
         Defendant.

                       ORDER ADOPTING MAGISTRATE JUDGE'S
                       MEMORANDUM AND RECOMMENDATION

       The Court has reviewed the Report and Recommendation (Instrument No. 10) of United

States Magistrate Judge Christina Bryan signed on April 15, 2020, regarding Instrument No. 9.

       The Court finds as of May 12, 2020 no objections were filed by either party pursuant to

28 U.S.C. ' 636(b)(1)(C) and General Order 80-5, S.D. Texas. Failure to file objections within

14 days after being served with a copy has barred the parties from attacking on appeal the

Magistrate's factual findings.

       ORDERED, ADJUDGED and DECREED that United States Magistrate Judge Bryan's

Memorandum and Recommendation is hereby adopted by this Court.

       The Clerk of the Court shall provide a true copy of this Order to all counsel of record.

       SIGNED on this the 18th
                          ____ day of May, 2020, at Houston, Texas.




                                                          VANESSA D. GILMORE
                                                     UNITED STATES DISTRICT JUDGE
